Power of Attorney I, Virginia G. Breen, the undersigned Director of A&Q Aggregated Alpha Strategies Fund LLC (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By:/s/ Virginia G. Breen Name:Virginia G. Breen Title:Director Dated as of February 20, 2015 Power of Attorney I, Meyer Feldberg, the undersigned Director of A&Q Aggregated Alpha Strategies Fund LLC (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By:/s/ Meyer Feldberg Name:Meyer Feldberg Title:Director Dated as of February 19, 2015 Power of Attorney I, George W. Gowen, the undersigned Director of A&Q Aggregated Alpha Strategies Fund LLC (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By:/s/ George W. Gowen Name:George W. Gowen Title:Director Dated as of February 27, 2015 Power of Attorney I, Stephen H. Penman, the undersigned Director of A&Q Aggregated Alpha Strategies Fund LLC (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By:/s/ Stephen H. Penman Name:Stephen H. Penman Title:Director Dated as of February 19, 2015
